     Case 1:18-cv-00277-DAD-HBK Document 83 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAMONT SHEPARD,                                   Case No. 1:18-cv-00277-DAD-HBK
12                       Plaintiff,                     ORDER DENYING PLAINTIFFS MOTION
                                                        TO APPOINT COUNSEL
13           v.
                                                        (Doc. No. 82)
14    M. BORUM, J. ACEBEDO,
15                       Defendant.
16

17          Plaintiff Lamont Shepard, a state prisoner proceeding pro se, initiated this action by filing

18   a civil rights complaint under 42 U.S.C. § 1983 on February 26, 2018. (Doc. No. 1). Pending

19   before the Court is Plaintiff’s motion to appoint counsel filed July 30, 2021. (Doc. No. 82).

20          The United States Constitution does not require appointment of counsel in civil cases. See

21   Lewis v. Casey, 518 U.S. 343, 354 (1996) (explaining Bounds v. Smith, 430 U.S. at 817, did not

22   create a right to appointment of counsel in civil cases). Under 28 U.S.C. § 1915, this Court has

23   discretionary authority to appoint counsel for an indigent to commence, prosecute, or defend a

24   civil action. See 28 U.S.C. § 1915(e)(1) (stating the court has authority to appoint counsel for

25   people unable to afford counsel); see also United States v. McQuade, 519 F.2d 1180 (9th Cir.

26   1978) (addressing relevant standard of review for motions to appoint counsel in civil cases) (other

27   citations omitted). However, motions to appoint counsel in civil cases are granted only in

28   “exceptional circumstances.” Id. at 1181. The court may consider many factors to determine if
     Case 1:18-cv-00277-DAD-HBK Document 83 Filed 08/02/21 Page 2 of 2


 1   exceptional circumstances warrant appointment of counsel including, but not limited to, proof of

 2   indigence, the likelihood of success on the merits, and the ability of the plaintiff to articulate his

 3   or her claims pro se in light of the complexity of the legal issues involved. Id.; see also Rand v.

 4   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

 5   banc, 154 F.2d 952 (9th Cir. 1998).

 6            Plaintiff states that he requires appointment of counsel for the following reasons: it is

 7   unfair that Defendants have counsel and Plaintiff does not, Plaintiff is indigent, Plaintiff lacks

 8   legal expertise, Plaintiff has limited access to the law library, and the issues in this case are

 9   complex, necessitating the presentation of evidence and cross examination of witnesses at trial.

10   (Doc. No. 82 at 1). Plaintiff has not met his “burden of demonstrating exceptional

11   circumstances.” Jones v. Chen, 2014 WL 12684497, at *1 (E.D. Cal. Jan. 14, 2014).

12            Plaintiff’s indigence does not qualify “as an exceptional circumstance in a prisoner civil

13   rights case.” Montano v. Solomon, 2010 WL 2403389, at *2 (E.D. Cal. June 11, 2010); Callender

14   v. Ramm, 2018 WL 6448536, at *3 (E.D. Cal. Dec. 10, 2018). Despite Plaintiff’s pro se and

15   incarcerated status, he faces the same obstacles all pro se prisoners face, such as limited access to

16   the law library and limited legal knowledge. Challenges preparing for trial “are ordinary for

17   prisoners pursuing civil rights claim” and cannot form the basis for appointment of counsel.

18   Courtney v. Kandel, 2020 WL 1432991, at *1 (E.D. Cal. Mar. 24, 2020). Contrary to Plaintiff’s

19   assertion, the Court does not find the issues are “so complex that due process violations will occur

20   absent the presence of counsel.” Bonin v. Vasquez, 999 F.2d 425, 428–29 (9th Cir. 1993). From
21   the pleadings filed in this case, Plaintiff has demonstrated an ability to prosecute this case pro se.

22            Accordingly, it is ORDERED:

23            Plaintiff’s motion to appoint counsel (Doc. No. 82) is DENIED.

24

25
     Dated:      August 2, 2021
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
